Citation Nr: 0945626	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of bilateral hearing loss disability, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 until 
February 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005 the Veteran submitted an application for 
service connection of a bilateral hearing loss disability and 
in August 2006 he underwent a VA examination.  The 
application for service connection was granted in a September 
2006 rating decision, and the RO awarded a 10 percent rating 
for the Veteran's disability.  The Veteran appealed from that 
initial assignment in August 2007.

In a hearing before the undersigned in June 2009, the Veteran 
indicated that since his last VA examination, in 2006, his 
hearing had further deteriorated.  As the Veteran, has stated 
that his hearing loss is worse than reflected in his August 
2006 VA examination, another examination is necessary to 
evaluate the present severity of the Veteran's disability.  
See VAOPGCPREC 11-95 (1995).

For this reason, the Veteran is entitled to a new VA 
examination to accurately determine his current level of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA 
examination by an appropriate examiner, to 
determine the severity of his bilateral 
hearing loss.  The examiner should comment 
on all functional impairment caused by the 
hearing loss including effects on 
employment.  The claims folder must be 
made available to the examiner for review, 
and a notation to the effect that this 
review of the record took place should be 
included in the report of the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


